—Order, Supreme Court, New York County (Charles Ramos, J.), entered August 27, 1998, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The IAS Court properly dismissed plaintiffs cause of action under General Business Law § 349, since the securities transactions at issue are outside the scope of the statute (see, Smith v Triad Mfg. Group, 255 AD2d 962, 964). In any event, defendants, as clearing brokers, had no duty to disclose to the introducing broker’s clients, and thus the statutory cause of action, as well as the negligence claim, was properly dismissed (see, In re Blech Sec. Litig., 928 F Supp 1279, 1295-1296). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.